DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s preliminary amendment filed on November 29, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 3, 7-13, 1521, 23-25, and 28-30. 
Claims 1-31 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “multiple different diffraction orders”, and the claim also recites “in particular at least three diffraction orders” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “by at least 50%”, and the claim also recites “in particular at least 75%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “number of sub-regions 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “personal display device”, and the claim also recites “near-to-eye display in particularly a virtual reality, augmented reality or mixed reality display device” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claims 8, 19, 22 and 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 13, 30-31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
The phrase “the lightguide” recited in claim 13 is confusing and indefinite since it lacks proper antecedent basis from its basis claim.  
The scopes of claim 30 are confusing and indefinite since the claim recites the phrase “using a diffractive element or an optical product” and the phrase “the diffractive element and the optical product comprises a diffractive element”.  It is not clear if the method concerning the “using the diffractive element or optical product” or “using the diffractive element and optical product”?   
With regard to claim 31, it appears that there is no logical or structural relationship between the “doubly periodic gratings” and the “diffractive element” that makes the scopes of the claim unclear.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “diffractive out-coupling region on two opposite surfaces of the waveguide” recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings must show every feature of the invention specified in the claims.  Therefore, the “a stack of two or more waveguides arranged as cascade … whereby the out-coupling region is configured to feed said in-coupling region of said other waveguide” recited in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 5, 7, 8, 13-14, 16, 17, 19, 21, 22-24, 26-27, 28-30 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent application publication by Schultz et al (US 2020/0088932 A1).
Schultz et al teaches a diffractive element, with respect to claims 1, 21, 28 and 30, this is comprised of a waveguide (S, please see Figures 1, 3-5) and an out-coupling diffractive optic (ODC) serves as the diffractive out-coupling region arrange on a surface of the waveguide. The out-coupling region comprising a plurality of sub-regions (every two elements “102” with different grating vectors k2 and k3), that arranged laterally with respect to each other and being adapted to couple light propagating in the waveguide out of the waveguide (please see Figure 1).  The sub-regions each comprises a doubly periodic grating pattern having a first period in a first direction (indicated by grating vector k2) and a second period in a second direction (indicated by grating vector k3) that is different from the first direction and wherein there are at least two sub-regions having different grating patterns.  The different grating patterns can be regarded as sub-region with gratings pattern defined by the grating vectors k2 and k3 and grating pattern defined by the grating vector k3 and k2, i.e. different order of the grating vectors therefore different order of grating lines orientations, please see Figures 5A to 5B).  
With regard to claim 21, Shultz et al teaches that an imaging light guide for conveying a virtual image that comprises the diffractive element, wherein the imaging light guide serves as the optical product.  
With regard to claim 28, Schultz et al implicitly teaches a method of producing a viewable image comprising directing light (WI, Figure 2) into a waveguide (22).  The light is 
With regard to claim 31, Schultz et al implicitly teaches a use doubly periodic gratings (every two regions 102 with different grating vectors k2 and k3, Figure 3-5), having different grating patterns (i.e. sub-region with grating vectors k2 and k3 and sub-region with grating vector k3 and k2, i.e. different orientations of the grating lines arrangements), and arranged on a single waveguide (S, Figure 1 or 22, Figure 2 and Figures 3 and 4), laterally with respect to each other as a contiguous out-coupling region (please see Figures 3 and 4) for simultaneously expanding the exit pupil of an out-coupling light from a diffractive element (that includes the doubly periodic gratings).  
With regard to claim 5, Shultz et al teaches that the grating patterns of the at least two sub-regions are adapted to expand the exit pupil of the element and to out-couple light propagating in the waveguide simultaneously.  
With regard to claim 7, Shultz et al teaches that each sub-regions the properties of the grating pattern are constant.  
With regard to claim 8, Shultz et al teaches that the sub-regions are arranged in a regular grid such as rectangular grid and they cover a contiguous area of the waveguide.  
With regard to claim 13, Schultz et al teaches that the diffractive element further comprises one diffractive in-coupling region (IDO, Figures 1-5) arranged to the waveguide, the in-coupling region being adapted to diffractively couple light directed thereto to the waveguide for propagation to the out-coupling region via total internal reflection, (please see Figure 1).  

With regard to claim 16, Schultz et al teaches that the image, implicitly with a plurality of image pixels, is out-coupled by the out-coupling region, this means the doubly periodic grating patterns of the sub-regions is configured that the possible ray paths of different image pixels form the in-coupling region to be the out-coupling region significantly differ from each other in order to produce the clear out-coupled image, (please see Figures 2-4).  
With regard to claim 17, Schultz et al the doubly periodic grating patterns would diffract the incident light into diffracted lights of multiple diffraction order, including a zero order that corresponds to the mirror function of the incident light and at least first order diffracted light, (please see paragraph [0039]).  This means it utilizes at least three diffraction orders, (zero, plus first order and minus first order), of the light.  
With regard to claim 19, Schultz et al teaches that the number of sub-regions could be 10 or more, (please see Figures 3 and 4).  The size of the each sub-regions is at least 10 grating periods, (please see Figures 5A to 5C).  
With regard to claim 22, Schultz et al teaches that the product is a personal display device including a near-to-eye display device (Figure 12).  The light source is an image projector, (please see Figure 2).  
With regard to claim 23, Schultz et al teaches that the diffractive element comprising a diffractive in-coupling grating (IDO) adapted to couple light to the out-coupling region via total 
With regard to claim 24, Schultz et al teaches that the out-coupling region is adapted to as to present the image of the image projector directly to an eye of the user of the device, (please see Figures 2 and 12).  
With regard to claims 26 and 27, Schultz et al does not teach explicitly that the product is a lighting device or a backlight.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
With regard to claim 29, Schultz et al teaches that the image light is directed to the waveguide through an in-coupling grating (IDO) arranged on the waveguide, (please see Figures 1-4).  
This reference has therefore anticipated the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 2, 6, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al.
The diffractive element taught by Schultz et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 2, as shown in Figures 5A to 5C, Schultz et al teaches that the grating patterns of each of the sub-regions having the same angle between the first period and the second period.  The first period (with grating vector k2) and the second period (with grating vector k3) may be the same or it would have been obvious to one skilled in the art to modify to make them the same for the benefit of allowing it properly diffract the incident light of the same wavelength.  
With regard to claim 6, Schultz et al teaches that the grating pattern of at least two sub-regions are adapted to diffract light internally in the waveguide into multiple diffraction orders in order to spread light to each location of the out-coupling region and out of the waveguide using at least one single diffraction order.  It would have been implicitly true or obvious to one skilled in the art to diffract the light into at least three diffraction orders (i.e. including zero, plus first and minus first order, please see paragraph [0039]).  
With regard to claim 15, it is implicitly true or obvious modification by one skilled in the art, that each image pixel of the in-coupling region and corresponding image pixel of the out-coupling region is represented by at least three ray direction propagating in the waveguide whose convex combinations comprise all possible propagation directions.  
With regard to claim 18, it is either implicitly true or obvious modification by one skilled in the art to make the shapes and locations of the sub-regions and the grating patterns of the sub-.  

Claim 3, 4, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al in view of the US patent application publication by Greiner et al (US 2005/0135747 A1).
The diffractive element taught by Schultz et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claims 3, 4 and 9, this reference does not teach that the grating patterns of the at least two sub-regions are different in they are found of differently shaped or are arranged in an irregular formation.  Greiner et al in the same field of endeavor teaches a diffractive element that is comprised of a plurality of sub-regions that may be irregularly arranged, (please see Figure 5), and the diffraction pattern have different lateral shapes.   With regard to claim 11, the grating pattern of each of the sub-regions is different from the grating pattern of any other sub-regions.  
 It would then have been obvious to one skilled in the art to apply the teachings of Greiner et al to modify the plurality of sub-regions that may be irregularly arranged and to have different lateral shape for the benefit of allowing the light be out-coupled in a designed manner.  

Claim 10, 12, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al in view of the US patent application publication by Schultz et al (US 2020/0278498 A1).

With regard to claim 10, this reference (Schultz et al (‘932)), does not teach explicitly that the diffractive out-coupling region on two opposite surfaces of the waveguide.  Schultz et al (‘498) teaches that the diffractive out-coupling region may be on two opposite surfaces of the waveguide, (please see Figure 9A).  
With regard to claim 12, Schultz et al (‘498) also teaches that the diffractive element may be designed to have different diffraction efficiency, (please see Figure 6C).  
With regard to claims 20 and 25, Schultz et al (‘498) teaches that the diffractive element may comprise a stack of waveguides, which includes a second waveguide, that is optically functionally connected with the waveguide comprising the out-coupling region such that the out-coupling region is configured to feed said in-coupling region or other waveguide, (please see Figure 9A).  
It would then have been obvious to one skilled in the art to apply the teachings of Schultz et al (‘498) to modify the diffractive element with waveguide and the plurality of sub-regions to include additional waveguides and to modify the diffraction efficiency of the plurality of sub-regions to be different to allow the light out-coupled by the diffractive out-coupling region to have the desired pattern and properties.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent application publication by Laakkonen (US 2010/0284085 A1) teaches .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872